Citation Nr: 0410184	
Decision Date: 04/20/04    Archive Date: 04/29/04

DOCKET NO.  96-19 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to an initial compensable rating for bursitis of the 
left knee.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

L.  J. Vecchiollo


INTRODUCTION

The veteran had active military service from May 1984 to November 
1995.

This appeal to the Board of Veterans' Appeals (Board) arises from 
a February 1996 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  In 
that decision, the RO denied the veteran's claim for service 
connection for bilateral hearing loss.  But the RO granted his 
claims for service connection for ulcerative colitis and assigned 
a 30 percent rating and for bursitis of his left knee and assigned 
a 0 percent (i.e., noncompensable) rating.  

In February 1999, the Board issued a decision denying service 
connection for bilateral hearing loss and a rating higher than 30 
percent for the ulcerative colitis.  The Board remanded the claim 
for a compensable rating for the bursitis of the left knee for 
further development and consideration by the RO.  The RO since has 
continued to deny this claim and returned the case to the Board.

Since the veteran is requesting a higher initial rating for the 
bursitis in his left knee, the Board has recharacterized this 
issue as involving the propriety of the initial rating in light of 
the important distinction noted in Fenderson v. West, 12 Vet. App. 
119 (1999).

The veteran had a personal hearing in July 1998 before a Member of 
the Board (now called Veterans Law Judges (VLJ's)).  The VLJ who 
conducted that hearing is no longer employed at the Board.  So in 
a January 2004 letter, the Board informed the veteran that he has 
the right to a hearing before another VLJ who will ultimately 
decide his claim.  If he did not respond within thirty days from 
the date of the letter, the Board would assume that he did not 
want an additional hearing and proceed accordingly.  See 38 C.F.R. 
§ 20.707 (2003).  He is presumed to have received the January 2004 
notice because it was not returned as undeliverable.  See, e.g., 
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).  Because he did 
not respond within 30 days, as requested, he waived his right to 
an additional hearing.  The Board, therefore, may proceed to 
adjudicate his claim.

FINDINGS OF FACT

1.  The veteran has been notified of the type of evidence needed 
to support his claim for a higher initial rating for his left knee 
bursitis, and apprised of whose responsibility-his or VA's, it is 
for obtaining this supporting evidence, and all evidence relevant 
to this claim has been obtained.

2.  The service-connected left knee bursitis is manifested by 
complaints of pain, with full range of motion, no functional loss 
due to pain, no discoloration, no effusion, stable ligaments, and 
no fractures, dislocations, or any osseous pathology (by 
radiographic films).


CONCLUSION OF LAW

The criteria are not met for an initial compensable rating for the 
left knee bursitis.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5019, 5260, 5261 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, during the pendency of this appeal, the 
Veterans Claims Assistance Act (VCAA) was signed into law.  Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  It since has been codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), and the implementing regulations are codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  The Board will assume 
for the purpose of this decision that the liberalizing provisions 
of the VCAA and the implementing regulations, to include the 
notice and duty to assist provisions, are applicable to the issue 
on appeal.  See Dudnick v. Brown, 10 Vet. App. 79, 80 (1997).


The VCAA and the implementing regulations eliminated the 
requirement that a claimant submit evidence of a well-grounded 
claim, and provide that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating the 
claim.  They also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and any 
medical or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, of 
the evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(b).  See, too, Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed 
by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).

The United States Court of Appeals for Veteran Claims' (Court's) 
decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004) held, 
in part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made before 
November 9, 2000, the date the VCAA was enacted.  VA believes this 
decision is incorrect as it applies to cases, as here, where the 
initial AOJ decision was made prior to the enactment of the VCAA 
and is pursuing further judicial review on this matter.  However, 
assuming solely for the sake of argument and without conceding the 
correctness of Pelegrini, the Board finds that any defect with 
respect to the VCAA notice requirement in this case was harmless 
error for the reasons specified below.  

In the present case, regarding the issue of entitlement to a 
higher initial rating for the left knee bursitis, a substantially 
complete application was received in January 1996.  Thereafter, in 
a rating decision dated in February 1996, service connection for 
left knee bursitis was granted and a noncompensable rating was 
assigned.  The veteran appealed for a higher initial rating.  The 
Board, in a February 1999 decision, remanded the claim for further 
development.  And in April 2002, the RO provided notice to the 
veteran regarding what information and evidence was needed to 
substantiate his claim, as well as what information and evidence 
must be submitted by him, what information and evidence would be 
obtained by VA, and the need for him to submit any evidence in his 
possession pertaining to his claim.  The RO subsequently denied 
the claim for a higher initial rating in a supplemental statement 
of the case (SSOC) issued in July 2002, which again informed him 
of the evidence and information necessary to substantiate his 
claim, the information and evidence that he should submit 
personally, and the assistance that VA would provide in obtaining 
evidence and information in support of his claim-if identified.  
38 U.S.C.A. § 5103(a); see also Charles v. Principi, 16 Vet. App. 
370, 373-74 (2002).  

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying the claim, 
the timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini.  While 
the Court did not address whether, and, if so, how, the Secretary 
can properly cure a defect in the timing of the notice, it did 
leave open the possibility that a notice error of this kind may be 
non-prejudicial to a claimant.  

The Court in Pelegrini found, on the one hand, that the failure to 
provide the notice until after a claimant has already received an 
initial unfavorable AOJ determination, i.e., a denial of the 
claim, would largely nullify the purpose of the notice and, as 
such, prejudice the claimant by forcing him to overcome an adverse 
decision, as well as substantially impair the orderly sequence of 
claims development and adjudication.  Pelegrini, at 421-22.  On 
the other hand, the Court acknowledged that the Secretary could 
show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant.  Id. ("The Secretary has failed to 
demonstrate that, in this case, lack of such a pre-AOJ-decision 
notice was not prejudicial to the appellant.") 

In light of these two findings on prejudice, the Board finds that 
the Court in Pelegrini has left open the possibility of a notice 
error being found to be 
non-prejudicial to a claimant.  To find otherwise would require 
the Board to remand every case for the purpose of having the AOJ 
provide a pre-initial adjudication notice.  The only way the AOJ 
could provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of disagreement 
and substantive appeal that were filed by the appellant to perfect 
the appeal to the Board.  This would be an absurd result, and as 
such it is not a reasonable construction of section 5103(a).  
There is no basis for concluding that harmful error occurs simply 
because a claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first agency 
adjudication, this could not have been the intention of the Court, 
otherwise it would not have taken "due account of the rule of 
prejudicial error" in reviewing the Board's decision.  See 38 
U.S.C. § 7261(b)(2); see also Conway v. Principi, 353 F.3d 1369 
(2004) (There is no implicit exemption for the notice requirements 
contained in 38 U.S.C. § 5103(a) from the general statutory 
command set forth in section 7261(b)(2) that the Veterans Claims 
Court shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is required 
to review the evidence of record on a de novo basis and without 
providing any deference to the AOJ's decision.  As provided by 38 
U.S.C. § 7104(a), all questions in a matter which under 38 U.S.C. 
§ 511(a) are subject to decision by the Secretary shall be subject 
to one review on appeal to the Secretary, and such final decisions 
are made by the Board.  Because the Board makes the final decision 
on behalf of the Secretary with respect to claims for veterans 
benefits, it is entirely appropriate for the Board to consider 
whether the failure to provide a pre-AOJ initial adjudication 
constitutes harmless error, especially since an AOJ determination 
that is "affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the Secretary 
in the matter under consideration.  See 38 C.F.R. § 20.1104.  
There simply is no "adverse determination," as discussed by the 
Court in Pelegrini, for the appellant to overcome.  See Pelegrini, 
at 421-22.  Similarly, a claimant is not compelled under 38 U.S.C. 
§ 5108 to proffer new and material evidence simply because an AOJ 
decision is appealed to the Board.  Rather, it is only after a 
decision of either the AOJ or the Board becomes final that a 
claimant has to surmount the reopening hurdle.  

Here, the Board finds that any defect with respect to the timing 
of the VCAA notice requirement was harmless error.  While the 
notice provided to the veteran in April 2002 was not given prior 
to the first AOJ adjudication of his claim, the notice was 
provided by the AOJ prior to the transfer and certification of his 
case to the Board, and the content of the notice fully complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b).  After notice was provided, the case was readjudicated 
and an SSOC was provided to him.  He has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices. 

The Court's decision in Pelegrini also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or something to 
the effect that the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  But see VA General Counsel (OGC) Opinion Prec. 1-
2004 (Feb. 24, 2004) (§ 5103(a) does not require VA to seek 
evidence from a claimant other than that identified by VA as 
necessary to substantiate the claim; the fourth element of the 
VCAA notice cited in Pelegrini is mere dictum).

All the VCAA requires is that the duty to notify is satisfied, and 
that claimants are given the opportunity to submit information and 
evidence in support of their claims.  Such notification has been 
accomplished in this case, therefore, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board finds 
that the passage of the VCAA and the implementing regulations, and 
issuance of applicable Court precedent does not prevent the Board 
from rendering a decision at this time on the issue of entitlement 
to a higher initial rating for the left knee bursitis since all 
notification and development needed to render a fair decision on 
this issue has been accomplished.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Where the veteran has been fully notified and is aware of the type 
of evidence required to substantiate his claim, and where there 
has been extensive factual development of the case indicating that 
no additional assistance would aid in further developing the 
claim, no further development pursuant to the VCAA is required.  
Wensch v. Principi, 15 Vet. App. 362 (2001), citing Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001) (The Secretary is not required 
to provide assistance "if no reasonable possibility exists that 
such assistance would aid in substantiating the claim.").  
Accordingly, the Board will proceed with adjudication of the 
claim.

The veteran's service medical records document treatment for 
infrapatellar bursitis of the left knee.  

A VA joints examination was conducted in February 1996.  The 
veteran complained of aching in his left knee after excessive 
activity or prolonged ambulation.  Examination of the left knee 
revealed no localized swelling, tenderness, deformity, subluxation 
or other evidence of instability.  The motion of the left knee was 
complete with no limitation.  Left knee X-rays were within normal 
limits with no evidence of degenerative joint disease.  The 
diagnosis was chronic intermittent infrapatellar bursitis.  

Another VA joints examination was conducted in March 1998.  The 
veteran again complained of left knee pain and weather aches.  He 
said he did not miss any time from work due to left knee flare-
ups.  Sitting was not a problem.  He could only walk about two 
miles at a time, however.  Examination noted no tenderness or 
muscle wasting.  The left knee extended to neutral and flexed to 
150 degrees.  The knee was stable to varus, valgus, Lachman, and 
McMurray testing.  Examination of the patellofemoral joint was 
also normal.  An X-ray series of the left knee taken that month 
was normal.  In the seated position with his knees bent, the 
veteran could straighten the right knee 50 times without a 
problem.  He could straighten the left knee only 30 times before 
pain set in.  The diagnosis was left knee ligamentous injury.  

The veteran underwent an additional VA joints examination in 
October 1999.  He again complained of an aching pain behind his 
left kneecap.  He stated that he was unable to kneel or walk more 
than a mile.  The knee also locks when he stands.  He stated that 
he had not sought treatment for the condition and that his left 
knee did not hurt at the time of examination.  Examination found 
the knee stable in multiple positions.  The range of motion of the 
left knee was normal, from 0 to 140 degrees (extension to 
flexion).  There was no tenderness, discoloration or abnormal 
position of the kneecap.  The veteran could extend his knees in 
the sitting position 50 times without problem.  The examiner 
stated that it appeared the veteran could extend his knees many 
more times.  He also extended his knees 50 times with 
2-pound weights attached to his ankles without problem.  He could 
descend 3-1/2 flights of stairs and ascend a half of flight of 
stairs without problem.  An X-ray was normal.  The examiner also 
stated that he could find no objective evidence of functional loss 
or disability on examination.  And the examiner went on to state 
there was no evidence of incoordination, fatigability, limitation 
of motion, weakened movement or any disability due to pain or 
flare-ups.  The diagnosis was historical relation of pain in the 
knee, especially in wintertime, which was not manifested that day.  

The veteran most recently underwent a VA joints examination in 
June 2002.  The examiner stated the results of the examination 
were essentially identical to the results from the one he 
conducted in October 1999, in that there was no objective evidence 
of any left knee disability.  Again, X-rays were normal.  The 
diagnosis was history of bursitis of the knee.   The examiner also 
stated that no diagnosis could be made because there was a 
complete lack of evidence with which to make a diagnosis of an old 
or new injury or condition or secondary effects therefrom.  

Throughout the current appeal, the veteran has complained that his 
left knee bursitis is more severe than the current noncompensable 
evaluation indicates.  In particular, he cites pain and asserts 
that such symptomatology warrants a compensable disability rating 
for this service-connected disability.  But his personal 
descriptions of his service-connected left knee bursitis must be 
considered in conjunction with the objective clinical evidence of 
record, as well as the pertinent rating criteria.

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably be 
determined, on the average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2003).  Each 
service-connected disability is rated on the basis of specific 
criteria identified by diagnostic codes.  38 C.F.R. § 4.27 (2003).  
Because the veteran has appealed from an initial award, 
consideration will be given to whether a compensable rating is 
warranted for any period during the pendency of his claim.  This 
includes determining whether his rating should be "staged" to 
compensate him for times since filing his claim when his 
disability may have been more severe than at others. See Fenderson 
v. West, 12 Vet. App. 119, 125-26 (1999).

Review of the claims folder in the present case indicates the 
veteran's service-connected chronic left patella bursitis is 
evaluated by analogy to Code 5019.  According to Diagnostic Code 
5019, bursitis is evaluated based upon limitation of motion of the 
affected parts, as with degenerative arthritis. 38 C.F.R. § 4.71a, 
Note following Diagnostic Code 5024 (2002). 

Degenerative arthritis established by X-ray findings will be rated 
based on limitation of motion under the appropriate diagnostic 
codes for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a rating 
of 10 percent is for application for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added under diagnostic code 5003.  Limitation of 
motion must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups 
warrants the grant of a 10 percent rating, and 
X-ray evidence of involvement of two or more major joints or two 
or more minor joint groups with occasional incapacitating 
exacerbations will result in the assignment of a 20 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2003).

Where the veteran has full range of motion, but the motion is 
inhibited by pain, a compensable rating for arthritis demonstrated 
by X-ray under Code 5003 and 38 C.F.R. §  4.59 would be available.  
See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991), 
VAOPGCPREC 9-98 (Aug. 14, 1998). 

According to the relevant diagnostic codes that rate impairment 
resulting from limitation of flexion of the leg, evidence that 
flexion of the leg is limited to 60 degrees warrants the 
assignment of a noncompensable disability evaluation.  38 C.F.R. § 
4.71a, Diagnostic Code 5260.  A 10 percent disability rating 
requires evidence of limitation of flexion to 45 degrees.  Id.  
Evidence of limitation of flexion of the leg to 30 degrees is 
necessary for the grant of a 20 percent disability evaluation.  
Id.  And evidence that flexion of the leg is limited to 15 degrees 
will result in the assignment of a 30 percent disability rating.  
Id.

According to the Diagnostic Code that evaluates impairment 
resulting from limitation of extension of the leg, evidence that 
extension of the leg is limited to 5 degrees warrants the 
assignment of a noncompensable disability rating.  38 C.F.R. § 
4.71a, Diagnostic Code 5261.  A compensable disability evaluation 
of 10 percent requires evidence of limitation of extension of the 
leg to 10 degrees.  Id.  Evidence of limitation of extension of 
the leg to 15 degrees warrants the grant of a 20 percent 
disability rating.  Id.  Evidence of limitation of extension of 
the leg to 30 degrees will result in the assignment of a 40 
percent disability rating.  Id.  And evidence of limitation of 
extension of the leg to 45 degrees warrants the grant of a 50 
percent disability evaluation.  Id.

In the absence of limitation of motion of the veteran's left knee 
or objective evidence of arthritis or bursitis of the left knee, a 
compensable rating of 10 percent is not warranted for the 
veteran's service-connected left knee bursitis.  38 C.F.R. § 
4.71a, Diagnostic Code 5003.  He has full range of motion in his 
left knee.  VA considers normal range of motion in the knee to be 
from 0 degrees of extension to 140 degrees of flexion.  See 38 
C.F.R. § 4.71, Plate II.  And despite his complaints to the 
contrary, there is no objective clinical indication that that his 
full range of motion is inhibited by pain, causing resulting 
functional impairment, so a compensable rating under Diagnostic 
Code 5003 is not warranted.  See Lichtenfels, VAOPGCPREC 9-98, 
supra.  Moreover, there is no objective evidence of arthritis or 
bursitis of the left knee.  Similarly, a compensable rating under 
either Diagnostic Code 5260 or 5261 is not warranted as he has not 
shown any limitation of motion.  

In addition, regulations recognize that a part that becomes 
painful on use must be regarded as seriously disabled.  See 38 
C.F.R. §§ 4.40, 4.45 and 4.59.  These provisions are qualified by 
specific rating criteria applicable to the case at hand.  The 
provisions of Diagnostic Codes 5260 and 5261 clearly contemplate 
limitation of motion of the left knee.  Application of the 
precepts enunciated in DeLuca v. Brown, 8 Vet. App. 202 (1995) 
requires that problems such as pain on use be specifically 
considered when evaluating the veteran's disability.  
Specifically, when a Diagnostic Code provides for compensation 
based on limitation of motion, the provisions of 38 C.F.R. §§ 4.40 
and 4.45 must also be considered, and the examinations upon which 
rating decisions are based must adequately portray the extent of 
the functional loss due to pain "on use or due to flare-ups."  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Id.  See also, 38 C.F.R. 
§ 4.59 (2003).

Here, though, the medical evidence received during the current 
appeal indicates the veteran's left knee disability, although 
subjectively manifested by complaints of pain, does not have an 
objective clinical indication of associated limitation of motion, 
tenderness, discoloration, effusion, unstable ligaments, 
fractures, dislocations, or any osseous pathology (by radiographic 
films).  In addition, there is no evidence of incoordination, 
premature/excess fatigability, weakened movement or any disability 
due to pain or flare-ups.  DeLuca, 8 Vet. App at 204-07.

Thus, based on the absence of objective findings of a left knee 
disability causing associated functional impairment, the Board 
concludes that the currently assigned noncompensable rating for 
the service-connected left knee bursitis is appropriate.  And 
since the veteran's left knee has not been compensably disabled at 
any time since filing his claim, he also cannot receive a "staged" 
rating under Fenderson.  


For these reasons, the preponderance of the evidence is against 
the claim, so the benefit-of-the-doubt doctrine does not apply.  
38 C.F.R. § 4.3; see also Alemany v. Brown, 9 Vet. App. 518, 519 
(1996); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1991).


ORDER

The claim for an initial compensable rating for chronic left 
patella bursitis is denied.



	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



